     Case 1:16-cv-01689-NONE-JLT Document 62 Filed 05/14/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    MARY LEE GAINES,                                Case No. 1:16-cv-01689-NONE-JLT (PC)

12                        Plaintiff,                  ORDER GRANTING PLAINTIFF’S
                                                      THIRD MOTION FOR EXTENSION OF
13            v.                                      TIME TO FILE OPPOSITION

14    OFFICER BEAVER,                                 (Doc. 61)

15                        Defendant.                  30-DAY DEADLINE

16

17          On February 7, 2020, Defendant filed a motion for summary judgment on the grounds that

18   Plaintiff failed to exhaust administrative remedies prior to filing suit. (Doc. 55.) Plaintiff requests

19   a third, 30-day extension of time to file an opposition to Defendant’s motion. (Doc. 61.) Plaintiff

20   states that “[d]ue to the covid-19 outbreak, [she] is not allowed to use the law library due to social

21   distancing and not able to complete [her] anticipated opposition” by the current deadline. (Id.)

22   Good cause appearing, the Court GRANTS Plaintiff 30 days from the date of service of this order

23   to file an opposition or statement of non-opposition to Defendant’s motion.

24
     IT IS SO ORDERED.
25

26      Dated:     May 14, 2020                                   /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
27

28
